Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 6, 2018

                                       No. 04-18-00594-CV

                                       Mary MATTHEWS,
                                            Appellant

                                                 v.

                           OLD RIVER ROAD RV RESORT, LLC,
                                       Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 18372A
                         Honorable Robert R. Barton, Judge Presiding


                                          ORDER
        Appellant’s brief is due on November 7, 2018. Before the brief’s due date, the parties
filed a joint motion to abate this appeal for ninety days to give them time to try to resolve the
case through mediation.
        The parties’ joint motion to abate this appeal is GRANTED. We ABATE this appeal
until February 5, 2019.
       We ORDER Appellant to file in this court not later than February 5, 2019, (1) a motion to
dismiss the appeal or (2) a motion to reinstate the appeal on the court’s docket so the appeal may
proceed.
       If the parties fail to settle, Appellant’s brief will be due on March 7, 2019.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court